UNITED STATES DISTRICT COURT WLECTRONIC
SOUTHERN DISTRICT OF NEW YORK IO #

 

3)24 [2620
WATERKEEPER ALLIANCE INC.,

Plaintiff, : 10-cv-1136 (NSR)
-against- : ORDER

SPIRIT OF UTAH WILDERNESS, INC.,

d/b/a GREAT SALT LAKEKEEPER, or

GREAT SALT LAKE WATER KEEPERS,
Defendant.

 

NELSON S. ROMAN, United States District Faien

Plaintiff Waterkeeper Alliance, Inc. (“Plaintiff”) commenced this action asserting claims
against Defendant Spirit of Utah Wilderness, Inc. (“SUW”) and its officers for, inter alia,
trademark infringement. By Opinion and Order, dated January 22, 2020, this Court granted
Plaintiff's motion seeking to hold Defendant SUW, its officers, and Jeffrey Salt (“Mr. Salt”) in
further contempt and for an order of imprisonment. (ECF No. 171.) Pursuant to that Opinion and
Order, the Court directed Mr. Salt, as an officer and principal of Defendant SUW, to surrender to
the United States Marshal for the Southern District of New York, located at 300 Quarropas Street,
White plains, New York, on March 23, 2020 by 2:00 pm to be incarcerated until such time as he
purged Defendant SUW and himself of the contempt. (id) On March 23, 2020, given the
COVID-19 outbreak in New York, the Court issued an order extending Mr. Salt’s date to surrender,
or otherwise purge Defendant SUW and himself of contempt, until June 5, 2020 at 2:00 pm.
(ECF No. 183.)

Presently before the Court is Mr. Salt’s application for attorney services, without payment
of fees, during his civil contempt proceedings. Mr. Salt has submitted a financial affidavit in

support of his application. Given that the Court’s Third Contempt Order implicates Mr. Salt’s
liberty interests and Mr. Salt has demonstrated his financial need, the Court appoints the Federal
Defenders of New York for the limited purpose of representing Mr. Salt during his contempt and
civil confinement proceedings. See 18 U.S.C. § 3006A.

The Federal Defenders are directed to serve a copy of this Order on Mr. Salt via mail and
to file proof of service on the docket.

Dated: March 24, 2020 SOORDERED
White Plains, New York OOD ee

Fete

 

NELSON S. ROMAN
United States District Judge
